RBC Capital Markets® Filed Pursuant to Rule433 Registration Statement No. 333-189888 The information in this preliminary terms supplement is not complete and may be changed. Preliminary Terms Supplement Subject to Completion: Dated February 18, 2014 Pricing Supplement Dated February , 2014 to the Product Prospectus Supplement No. TP-1, dated July 26, 2013, and the Prospectus Supplement and Prospectus, each dated July 23, 2013 $ Trigger Phoenix Autocallable Notes Linked to the Worst Performing of Two Reference Assets, Due February 28, 2019 Royal Bank of Canada Royal Bank of Canada is offering Trigger Phoenix Autocallable Notes (the “Notes”) linked to the worst performing of the two Reference Assets set forth below. The Notes offered are senior unsecured obligations of Royal Bank of Canada, will pay a Continent Coupon at the rate and under the circumstances specified below, and will have the terms described in the documents described above, as supplemented or modified by this terms supplement. Reference Asset Initial Value1 Trigger Level and Coupon Barrier iShares® Emerging Markets ETF (“EEM”) $[] $[] (75% of the Initial Value) EURO STOXX 50® Index (“SX5E”) [] [] (75% of the Initial Value) 1For each Reference Asset, the Initial Value will its closing price or closing level on the Trade Date. The Notes do not guarantee any return of principal at maturity. Any payments on the Notes are subject to our credit risk. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page PS-5 of the product prospectus supplement dated July 26, 2013, page S-1 of the prospectus supplement dated July 23, 2013, and “Selected Risk Considerations” beginning on page P9 of this terms supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these Notes or determined that this terms supplement is truthful or complete. Any representation to the contrary is a criminal offense. Issuer: Royal Bank of Canada Listing: None Trade Date: February 26, 2014 Principal Amount: $1,000 per Note Issue Date: February 28, 2014 Maturity Date: February 28, 2019 Observation Dates: The 26th of each February, May, August and November during the term of the Notes, commencing on May 26, 2014, up to and including the Valuation Date, subject to postponement as described in Product Prospectus Supplement No. TP-1. Coupon Payment Dates: The 28th of each February, May, August and November during the term of the Notes, commencing on May 28, 2014, up to and including the Maturity Date, subject to postponement as described in Product Prospectus Supplement No. TP-1. Valuation Date: February 26, 2019 Contingent Coupon Rate: [8.80-10.40]% per annum. The actual Contingent Coupon Rate will be determined on the Trade Date. Contingent Coupon: If the closing price or closing level of each Reference Asset is equal to or greater than its Coupon Barrier on the applicable Observation Date, we will pay the Contingent Coupon applicable to that Observation Date. You may not receive any Contingent Coupons during the term of the Notes. Payment at Maturity (if held to maturity): For each $1,000 in principal amount, $1,000 plus the Contingent Coupon at maturity, unless the Final Value of the Worst Performing Reference Asset is less than its Trigger Level. If the Final Value of the Worst Performing Reference Asset is less than its Trigger Level, then the investor will receive at maturity, for each $1,000 in principal amount, an amount of cash which will be less than the principal amount, based upon the Underlying Return of the Worst Performing Reference Asset. Investors could lose some or all of the value of their initial investment if there has been a decline in the trading price or level of the Worst Performing Reference Asset. Worst Performing Reference Asset: The Reference Asset which has the lowest Underlying Return. Call Feature: The Notes will be automatically called for 100% of their principal amount, plus accrued interest, if the closing price or closing level of each Reference Asset is equal to or greater than its Initial Value on any Observation Date. Call Settlement Dates: The Coupon Payment Date corresponding to that Observation Date. Final Value: For each Reference Asset, the closing price or closing level of that Reference Asset on the Valuation Date. CUSIP: 78010URE9 Per Note Total Price to public % $ Underwriting discounts and commissions % $ Proceeds to Royal Bank of Canada % $ The initial estimated value of the Notes as of the date of this terms supplement is $962.50 per $1,000 in principal amount, which is less than the price to public. The final pricing supplement relating to the Notes will set forth our estimate of the initial value of the Notes as of the Trade Date, which will not be less than $942.50 per $1,000 in principal amount. The actual value of the Notes at any time will reflect many factors, cannot be predicted with accuracy, and may be less than this amount.We describe our determination of the initial estimated value in more detail below. If the Notes priced on the date of this terms supplement, RBC Capital Markets, LLC, which we refer to as RBCCM, acting as agent for Royal Bank of Canada, would receive a commission of approximately $15.00 per $1,000 in principal amount of the Notes and would use a portion of that commission to allow selling concessions to other dealers of up to approximately $15.00 per $1,000 in principal amount of the Notes. The other dealers may forgo, in their sole discretion, some or all of their selling concessions. See “Supplemental Plan of Distribution (Conflicts of Interest) on page P-21 below. We may use this terms supplement in the initial sale of the Notes.In addition, RBCCM or another of our affiliates may use this terms supplement in a market-making transaction in the Notes after their initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this terms supplement is being used in a market-making transaction. RBC Capital Markets, LLC Trigger Phoenix Autocallable Notes Linked to the Worst Performing of Two Reference Assets, Due February 28, 2019 SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this terms supplement, the product prospectus supplement, the prospectus supplement, and the prospectus. General: This terms supplement relates to an offering of Trigger Phoenix Autocallable Notes (the “Notes”) linked to the worst performing of the Reference Assets set forth below. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Medium-Term Notes, Series F Trade Date: February 26, 2014 Issue Date: February 28, 2014 Term: Five years Denominations: Minimum denomination of $1,000, and integral multiples of $1,000 thereafter. Designated Currency: U.S. Dollars Contingent Coupon: We will pay you a Contingent Coupon during the term of the Notes, periodically in arrears on each Coupon Payment Date, under the conditions described below ·
